 1
 2                                                                                               JS-6
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10
         GISELLE K. BAUMANN,               ) NO. EDCV 18-1776-KS
11                                         )
                       Plaintiff,
12             v.                          )
                                           ) JUDGMENT
13                                         )
         ANDREW M. SAUL,1 Commissioner )
14
         of Social Security,               )
15                           Defendant.    )
16       _________________________________ )
17
               Pursuant to the Court’s Memorandum Opinion and Order, IT IS ADJUDGED that the
18
         decision of the Commissioner of the Social Security Administration is affirmed and the above-
19
         captioned action is dismissed with prejudice.
20
21
         DATE: October 28, 2019
22
                                                                    __________________________________
23                                                                         KAREN L. STEVENSON
24                                                                  UNITED STATES MAGISTRATE JUDGE

25
26
27   1
               The Court notes that Andrew M. Saul is now the Commissioner of the Social Security Administration.
     Accordingly, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Court orders that the caption be amended
28   to substitute Andrew M. Saul for Nancy A. Berryhill as the defendant in this action.
